Case 1:21-cr-00075-RDM Document 16-1 Filed 02/14/21 Page 1 of 5
Case 1:21-cr-00075-RDM Document 16-1 Filed 02/14/21 Page 2 of 5
        Case 1:21-cr-00075-RDM Document 16-1 Filed 02/14/21 Page 3 of 5




Tim Hammond
401 E A St
Brunswick, MD 21716

February 11th, 2021


To: The Honorable Randolph Moss,

I have known Mr. Matthew Miller in a professional capacity for the last couple of years
as a co-worker of mine. I was surprised when I recently learned of the case against Mr.
Miller. I have always known him to be a good-natured, hardworking member of society,
always willing to put others needs before his. It is for this reason I am happy to write a
character letter of reference for him. I understand the seriousness of the case, but I
would ask and hope the court show leniency.

In our time as co-workers, Mr. Miller was nothing short of reliable and dependable,
willing to take on any task. He was a valuable member of the team and his absence
has definitely been felt in the past few weeks. His cheerful, upbeat nature was always a
boost around the office. He would go out of his way to make someone else’s day
better. I do not believe Mr. Miller intended anyone or anything any harm, as I have
never known him to exhibit behavior of that nature. He is a loyal, honest, devoted
person. As a veteran of the armed services, I can honestly say I would be honored to
serve beside someone like Mr. Miller. This isolated incident does not in any way
exemplify the person I have known.

I sincerely ask the court to take this letter into consideration at sentencing. Despite the
poor choices Mr. Miller has made, he still carries the potential to be an honorable and
valuable member of any community. I believe he is deeply regretful and ask that the
court give him the opportunity to prove so, allowing him to pay his debt as a productive
member of society.

Sincerely,


Tim Hammond
Case 1:21-cr-00075-RDM Document 16-1 Filed 02/14/21 Page 4 of 5
      Case 1:21-cr-00075-RDM Document 16-1 Filed 02/14/21 Page 5 of 5




February 14, 2021


Re: Matthew Ryan Miller


To The Honorable Judge Randolph Moss


Dear Sir,

I am writing to you in regard to my nephew Matthew Ryan Miller.

Matty, is a good kid who comes from a good family. We have always believed
in hard work and helping others.

I spend time with Matt several times a year at our family Christmas Dinner,
Fourth of July Party, our Eastern Shore crab feast and our rock fishing trips,
all of which Matt's uncle and i host each year.

Sir, my nephew Matt is really a good person who is smart, generous, giving,
hardworking, a good friend to others and a wonderful and caring nephew to
his Aunt Janie and Uncle "Pie".

Thank you for the opportunity to share my thoughts with you about my
nephew Matt.

Sincerely,

Jane M. Piekarski
201 Thomas Road
Centreville, Md 21617
